                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                 Jan 31, 2020
                                                                       SEAN F. MCAVOY, CLERK

 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     EASTERN DISTRICT OF WASHINGTON
 7
 8
 9 ARDIS LAVELLE WILSON,                           2:19-cv-00292-SAB
10                Plaintiff,
11        v.                                       ORDER DENYING MOTIONS
12                                                 FOR DISCOVERY AND
13 NORTHERN QUEST RESORT/CASINO,                   DISMISSING ACTION FOR
14 JANE DOE and JOHN DOES 1-2,                     LACK OF JURISDICTION
15                Defendants.
16
17        Before the Court, without oral argument, are Plaintiff’s Motion for Full
18 Discovery, ECF No. 9, and Motion for Discovery, ECF No. 10. Having reviewed
19 the pleadings and the file in this matter, the Court is fully informed and denies the
20 motions.
21        Plaintiff initiated this action while a pretrial detainee at Spokane County
22 Detention Services. ECF No. 1. By letter received January 6, 2020, an official from
23 Spokane County Detention Services advised the Court of Plaintiff’s release on
24 December 16, 2019. ECF No. 11. Although advised of the requirement to do so,
25 Plaintiff has not notified the Court of his current address.
26        On October 24, 2019, the Court found that, in the absence of claims that
27 arose under federal law, or which involved completely diverse parties that had
28
     ORDER DENYING MOTIONS FOR DISCOVERY AND DISMISSING
     ACTION FOR LACK OF JURISDICTION -- 1
 1 more than $75,000 in dispute, it lacked jurisdiction over Plaintiff’s complaint. See
 2 Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987); 28 U.S.C. §§ 1331, 1332;
 3 Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). ECF No. 8.
 4 Furthermore, Plaintiff’s claimed Fourth or Fourteenth Amendment violations failed
 5 as a matter of law under 42 U.S.C. § 1983 because Plaintiff did not allege
 6 government action or that Defendants were a governmental entity or governmental
 7 employees. See Price v. State of Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991);
 8 Taylor v. List, 880 F.2d 1040, 1048 (9th Cir. 1988); Ivey v. Bd. of Regents, 673
 9 F.2d 266, 268 (9th Cir. 1982); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
10 1980) (per curiam).
11        Plaintiff did not amend his complaint to cure these deficiencies or file a
12 motion to voluntarily dismiss as directed. Instead, he filed motions for discovery.
13 He asserts that he needs discovery so that he might properly name the casino
14 security officers, and specifically requests any electronic surveillance from April 4,
15 2019. ECF Nos. 9, 10.
16                                    DISCOVERY
17        The Court will not conduct discovery. Federal Rules of Civil Procedure 26
18 through 37 govern the procedures for obtaining discovery material. Plaintiff should
19 pay particular attention to Fed. R. Civ. P. 26.
20        Had Plaintiff alleged facts sufficient for service upon Defendant(s), then the
21 parties would have been directed to confer by telephone, as soon as practicable,
22 and in any event at least 21 days before the telephonic scheduling conference with
23 the Court (a notice would have provided the date and time of such conference if
24 service had been deemed appropriate), to discuss the nature and basis of their
25 claims and defenses, and the possibilities for a prompt settlement or resolution of
26 the case. In the absence of settlement, the parties would have been directed to
27
28
     ORDER DENYING MOTIONS FOR DISCOVERY AND DISMISSING
     ACTION FOR LACK OF JURISDICTION -- 2
 1 propose a Discovery Plan and arrange for the following disclosures required by
 2 Fed. R. Civ. P. 26(a)(1):
 3        (1)   The name, address and telephone number (if known) of each
 4        individual likely to have information relevant to the claims and defenses
 5        alleged;
 6        (2)   A description and location of all documents and tangible items
 7        relevant to the claims and defenses alleged;
 8        (3)   A computation of monetary damages claimed, including any
 9        supporting documents for those damages.
10        Within 14 days after conferring by telephone, the attorneys of record and pro
11 se litigants would have been directed to submit to the Court a written report
12 summarizing the disclosures under (1) through (3) and the proposed Discovery
13 Plan. A PARTY MAY NOT SEEK DISCOVERY FROM ANY SOURCE
14 BEFORE THE PARTIES HAVE CONFERRED AS OUTLINED ABOVE.
15        Because Plaintiff did not provide a legally sufficient complaint, his requests
16 for discovery are premature. Accordingly, Plaintiff’s Motion for Full Discovery
17 and his Motion for Discovery, ECF Nos. 9 & 10, are DENIED.
18        Plaintiff did not avail himself of the opportunity to amend or voluntarily
19 dismiss. Therefore, the Court will now dispose of Plaintiff’s Complaint as set forth
20 in the Order to Amend or Voluntarily Dismiss. ECF No. 8.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28
     ORDER DENYING MOTIONS FOR DISCOVERY AND DISMISSING
     ACTION FOR LACK OF JURISDICTION -- 3
1          Accordingly, IT IS ORDERED the Complaint, ECF No. 1, is
2 DISMISSED without prejudice for lack of federal subjectmatter jurisdiction.
3          Under Washington v. L.A. Cty. Sheriff's Dep't, 833 F.3d 1048 (9th Cir.
4 2016), this dismissal will NOT count as a “strike” pursuant to 28 U.S.C. § 1915(g).
5 The Court certifies that any appeal of this dismissal would not be taken in good
6 faith.
7          IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
8 enter judgment, provide copies to Plaintiff at his last known address, and close the
9 file.
10         DATED this VW day of January 2020.
11
12
13
14
15
16                                                  6WDQOH\$%DVWLDQ
17                                             8QLWHG6WDWHV'LVWULFW-XGJH
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTIONS FOR DISCOVERY AND DISMISSING
     ACTION FOR LACK OF JURISDICTION -- 4
